UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 0-18649 The National Security Group, Inc. (Exact name of registrant as specified in its charter) Delaware 63-1020300 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executive offices) (Zip-Code) Registrant’s Telephone Number including Area Code (334) 897-2273 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in rule 12b-2 of the Act).(Check One):Large accelerated filer oAccelerated fileroNon-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 14, 2010, there were 2,466,600 shares, $1.00 par value, of the registrant’s common stock outstanding. 1 THE NATIONAL SECURITY GROUP, INC INDEX PART I. FINANCIAL INFORMATION Page No. Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 24 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 29 PART II. OTHER INFORMATION Item 1.Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 30 Item 5.Other Information 30 Item 6.Exhibits 30 SIGNATURE 31 CERTIFICATIONS 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March 31, December 31, ASSETS (unaudited) Investments Fixed maturities held-to-maturity, at amortized cost (estimated fair value: 2010 - $5,941; 2009 - $6,080) $ $ Fixed maturities available-for-sale, at estimated fair value (cost: 2010 - $73,978; 2009 - $69,796) Equity securities available-for-sale, at estimated fair value (cost: 2010 - $5,309 2009 - $5,851) Trading securities Receivable for securities 96 Mortgage loans on real estate, at cost Investment real estate, at book value (accumulated depreciation: 2010 - $18; 2009 - $18) Policy loans Company owned life insurance Other invested assets Total Investments Cash Accrued investment income Policy receivables and agents' balances Reinsurance recoverable Deferred policy acquisition costs Property and equipment, net Other assets Total Assets $ $ Back to index 3 The National Security Group, Inc. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Property and casualty benefit and loss reserves $ $ Accident and health benefit and loss reserves Life and annuity benefit and loss reserves Unearned premiums Policy and contract claims Other policyholder funds Long-term debt Accrued income taxes Deferred income tax liability 61 Other liabilities Total Liabilities Contingencies - - Shareholders' Equity Preferred stock, $1 par value, 500,000 shares authorized, none issued or outstanding - - Class A common stock, $1 par value, 2,000,000 shares authorized, none issued or outstanding - - Common stock, $1 par value, 3,000,000 authorized, 2,466,600 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. Back to index 4 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended March 31 REVENUES Net premiums earned $ $ Net investment income Net realized investment gains 1 Other income Total Revenues EXPENSES Policyholder benefits paid or provided Policy acquisition costs General expenses Taxes, licenses and fees Interest expense Total Expenses Income Before Income Taxes INCOME TAX EXPENSE Current Deferred 84 Net Income EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER SHARE $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. Back to index 5 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) (In thousands, except per share amounts) Accumulated Other Additional Retained Comprehensive Common Paid-in Total Earnings Income Stock Capital Balance at December 31, 2009 $ Comprehensive Income Net income three months ended 3/31/2010 Other comprehensive income (net of tax) Unrealized gain on securities, net of reclassification adjustment of $442 Unrealized loss on interest rate swap (6
